Gardner, P. J.
A motion is made by counsel for the State to dismiss the writ of error for the reason that there was no service of the bill of exceptions on the solicitor-general, or any returns, or any acknowledgment of service or waiver of service. It appears from the record that an acknowledgment of service was made by the Solicitor of the Criminal *377Court of Fulton County. This court will take judicial cognizance that the Solicitor-General of the Atlanta Circuit is Paul Webb, and he is the duly authorized counsel for the State. The duty of representing the State in the Superior Court of Fulton County and in the appellate court is placed upon the solicitor-general of said county. See Branham v. Branham, 209 Ga. 373 (72 S. E. 2d 713); Boyd v. Boyd, 209 Ga. 455 (74 S. E. 2d 6); Peterson v. Peterson, 209 Ga. 529 (74 S. E. 2d 549); and Folsom v. Rountree Grocery Co., 89 Ga. App. 662 (80 S. E. 2d 492). Code § 24-2908 reads: “The duties of the solicitors general within their respective circuits are . . . To attend before the appellate courts when any criminal cause is tried emanating from their respective circuits, argue the same, and perform any other duty therein the interest of the State may require.” Therefore, this court is without jurisdiction to entertain this case of Grace H. Robinson, alias Irene Willis, v. The State, because the solicitor-general of the circuit represents the State, and service upon the Solicitor of the Criminal Court of Fulton County is insufficient as a matter of law to confer jurisdiction of this writ of error on the Court of Appeals.

Townsend and Carlisle, JJ., concur.

Decided January 20, 1955.
Vester M. Ovmby, for plaintiff in error.
John I. Kelley, Solicitor, Charlie 0. Murphy, contra.

Writ of error dismissed.